DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to the claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Prior arts Mestha et al., US 2003/0081214 A1 (Mestha) and Debevec et al., US 2004/0227948 A1 (Debevec) have been newly added to assist in teaching the newly added amendments and claims.
Claims 1-10 and 21-23 are pending; claim 1 has been amended; claims 21-23 are newly added; and claims 11-20 were previously (and still) withdrawn.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-3, 7, 21, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Bhardwaj et al., 5,580,172 (Bhardwaj), and further in view of Mestha et al., US 2003/0081214 A1 (Mestha).
Regarding claim 1, Bhardwaj teaches a method of assessing color digitally (accessing digitized images to obtain characterizing features of the images; such as color) (col. 4, lines 1-5) (automated color recognition system 10) (Fig. 2; col. 3, lines 35-36) comprising the steps of: 
digitally imaging (imaging using video camera 12; wherein the video images are digitized) (Fig. 2; col. 3, lines 36-37 and col. 4, lines 1-3) a custom color calibration chart (color template 14) (Fig. 2; col. 3, lines 42-46) under a first set of lighting conditions (wherein the color template 12 can be imaged by video camera 12 in a light box 28 that includes a light source, such as four, twenty-four inch, high output florescent lamps) (Fig. 4; col. 4, lines 30-35); 
generating a first set of color measurement data from the custom color calibration chart (generating a first set of the standard set of colors, from the color template 14, for the paint or material are obtained and stored) (col. 3, lines 42-43 and 62-63); 
digitally imaging (imaging using video camera 12; wherein the video images are digitized) (Fig. 2; col. 3, lines 36-37 and col. 4, lines 1-3) a workpiece (part 16) (Figs. 2 and 4; col. 4, lines 1-3) under a second set of lighting conditions (wherein the surface of the part 16 can be imaged by video camera 12 in a light box 28 that includes a light source, such as four, twenty-four inch, high output florescent lamps) (Fig. 4; col. 4, lines 30-35); 
generating a second set of color measurement data from the workpiece (the part 16, which has been painted and run in the machine for a predetermined length of time, is placed in the field of view of the video camera 12; wherein the video camera 12 produces an image of part 16) (Fig. 2; col. 3, lines 62-67); 
comparing the first set of color measurement data to the second set of color measurement data to characterize the color of the workpiece (the video images of the color template and the part 16 are digitized and processed to obtain characterizing features of each of the images; these characterizing features are compared and processed) (Fig. 2; col. 4, lines 1-5) in a color-space (comparing the color of the part with a standard set of colors) (Abstract). that encompasses all visible colors and is an absolute standard.
Though Bhardwaj does not explicitly teach that “wherein the first set of lighting conditions and the second set of lighting conditions are substantially identical” it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that since the imaging is done using video camera 12 in light box 28 for both the color template 14 and part 16 (col. 3, lines 42-43, 62-67, and col. 4, lines 30-32) with a light source, such as four, twenty-four inch, high output florescent lamps (col. 4, lines 33-35), that since the light source is identical that the lighting would be substantially identical for the first set of lighting conditions and the second set of lighting conditions.
However, Bhardwaj does not explicitly teach that the color-space “encompasses all visible colors and is an absolute standard”.
Mestha teaches the art of color measurement ([0002]) and comparing a measured signal to an expected color signal to produce a color error value ([0010]); and wherein the comparison is done based in a color-space that encompasses all visible colors and is an absolute standard (operating in the CIELAB color space) ([0032]). The Examiner points out that it was well known in the art before the effective filing date of the claimed invention that the CIELAB color space encompasses all visible colors and is an absolute standard.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Bhardwaj to include a color-space that is an absolute standard as in Mestha since it creates a system that has an increased system output quality (Mestha; [0015]).

Regarding claim 2, Bhardwaj teaches wherein: the step of digitally imaging (imaging using video camera 12; wherein the video images are digitized) (Fig. 2; col. 3, lines 36-37 and col. 4, lines 1-3) the custom color calibration chart (color template 14) (Fig. 2; col. 3, lines 42-46) further comprises digitally imaging (imaging using video camera 12; wherein the video images are digitized) (Fig. 2; col. 3, lines 36-37 and col. 4, lines 1-3) the custom calibration chart (color template 14) (Fig. 2; col. 3, lines 42-46) at a first physical location (wherein the color template 14 is imaged in the field of view of the video camera 12; such as in a lightbox 28) (Figs. 2 and 4; col. 3, lines 42-43 and col. 4, lines 30-33); the step of digitally imaging (imaging using video camera 12; wherein the video images are digitized) (Fig. 2; col. 3, lines 36-37 and col. 4, lines 1-3) the workpiece (part 16) (Figs. 2 and 4; col. 4, lines 1-3) further comprises digitally imaging (imaging using video camera 12; wherein the video images are digitized) (Fig. 2; col. 3, lines 36-37 and col. 4, lines 1-3) the workpiece (part 16) (Figs. 2 and 4; col. 4, lines 1-3) at a second physical location (wherein once the color template 14 is imaged in the field of view of the video camera 12, the part 16 is placed in the field of view of the video camera 12; such as in a lightbox 28) (Figs. 2 and 4; col. 3, lines 62-66 and col. 4, lines 30-33); and, wherein the first physical location and the second physical location are in close proximity (wherein the first and second locations are close in proximity since they are both in the field of view of camera 12) (Fig. 4; col. 3, lines 62-66 and col. 4, lines 30-33).  

Regarding claim 3, Bhardwaj teaches wherein the step of digitally imaging (imaging using video camera 12; wherein the video images are digitized) (Fig. 2; col. 3, lines 36-37 and col. 4, lines 1-3) the custom color calibration chart (color template 14) (Fig. 2; col. 3, lines 42-46) and the step of digitally imaging (imaging using video camera 12; wherein the video images are digitized) (Fig. 2; col. 3, lines 36-37 and col. 4, lines 1-3) the workpiece (part 16) (Figs. 2 and 4; col. 4, lines 1-3) occur substantially simultaneously (once the images of the color template 14 are obtained and stored, the part 16, is placed in the field of view of the video camera and the video camera 12 produces an image of the part 16) (col. 3, lines 62-67). It also would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, that depending on the sizes of the color template 14 and the part 16, that both images could be substantially simultaneously taken in the light box as long as they were in the field of view of camera 12 (Fig. 4).

Regarding claim 7, Bhardwaj teaches further comprising the step of smoothing non-uniformities from the workpiece (if the image has small spots, the a smooth operation may be selected; and wherein additional smoothing may also be performed after the image has been classified to remove any further small areas that do not add significant information) (col. 7, lines 14-32).  

Regarding claim 21, Mestha teaches wherein the first set of color measurement data and second set of color measurement data comprise photometric color measurement data (wherein the first and second color measurement data/signals (measured and predicted) comprise photometric color measurements; i.e. measured color signal in units of L*a*b* of the CIELAB color space) ([0029] and [0032]).  

Regarding claim 22, Mestha teaches wherein the first set of color measurement data and second set of color measurement data comprise photometric color measurement data in a color-space (wherein the first and second color measurement data/signals (measured and predicted) comprise photometric color measurements; i.e. measured color signal in units of L*a*b* of the CIELAB color space) ([0029] and [0032]) that encompasses all visible colors and is an absolute standard (operating in the CIELAB color space) ([0032]). The Examiner points out that it was well known in the art before the effective filing date of the claimed invention that the CIELAB color space encompasses all visible colors and is an absolute standard.

Claims 4 and 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Bhardwaj et al., 5,580,172 (Bhardwaj), Mestha et al., US 2003/0081214 A1 (Mestha), and further in view of Johnson et al., US 2015/0370146 A1 (Johnson).
Regarding claim 4, Bhardwaj teaches wherein the step of digitally imaging (imaging using video camera 12; wherein the video images are digitized) (Fig. 2; col. 3, lines 36-37 and col. 4, lines 1-3) in a light box 28 that includes a light source, such as four, twenty-four inch, high output florescent lamps (Fig. 4; col. 4, lines 30-35). Mestha teaches the art of color measurement ([0002]) and comparing a measured signal to an expected color signal to produce a color error value ([0010]). 
However, neither explicitly teaches “further comprising the step of segregating fluorescence from the workpiece by digitally imaging the workpiece under non-fluorescence lighting conditions”.
Johnson teaches apparatuses, systems, and methods are disclosed for a collapsible light box (Abstract); wherein the light box can include further comprising the step of segregating fluorescence from the workpiece by digitally imaging (taking images using a digital camera) ([0042]) the workpiece (images of products) ([0003]) under non-fluorescence lighting conditions (wherein the light source can be non-fluorescence lighting such as incandescent lights) ([0054]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of prior arts to include incandescent lights since it allows for different lighting effects (Johnson; [0003]), which can help enhance the detail of the product (Johnson; [0003]).

Regarding claim 8, Johnson teaches wherein the step of digitally imaging (taking images using a digital camera) ([0042]) a workpiece (images of products) ([0003]) under the second set of lighting conditions includes the step of back lighting the workpiece (wherein the lighting in the light box can include back lighting the product) ([0054]).  

Regarding claim 9, Bhardwaj teaches wherein the step of digitally imaging (imaging using video camera 12; wherein the video images are digitized) (Fig. 2; col. 3, lines 36-37 and col. 4, lines 1-3) a custom chart (color template 14) (Fig. 2; col. 3, lines 42-46) under a first set of lighting conditions (wherein the surface of the part 16 can be imaged by video camera 12 in a light box 28 that includes a light source, such as four, twenty-four inch, high output florescent lamps) (Fig. 4; col. 4, lines 30-35). Mestha teaches the art of color measurement ([0002]) and comparing a measured signal to an expected color signal to produce a color error value ([0010]).
However, neither explicitly teaches “further comprises providing a set of sectioned LED lighting”. 
Johnson teaches apparatuses, systems, and methods are disclosed for a collapsible light box (Abstract); and wherein further comprises providing a set of sectioned LED lighting (the lighting elements include strips of LED lights of various colors) ([0054]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of prior arts to include LED lights since it allows for different lighting effects (Johnson; [0003]), which can help enhance the detail of the product (Johnson; [0003]).

Regarding claim 10, Johnson teaches wherein the step of providing a set of sectioned LED lights further comprises providing a white section of LED lighting (the lighting elements include strips of LED lights of various colors; which obviously can be white) ([0054]).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Bhardwaj et al., 5,580,172 (Bhardwaj), Mestha et al., US 2003/0081214 A1 (Mestha), and further in view of Koh et al., US 2014/0211022 A1 (Koh).
Regarding claim 5, Bhardwaj teaches automated color recognition system 10 (Fig. 2; col. 3, lines 35-36) comprising the steps of: digitally imaging (imaging using video camera 12; wherein the video images are digitized) (Fig. 2; col. 3, lines 36-37 and col. 4, lines 1-3) a workpiece (part 16) (Figs. 2 and 4; col. 4, lines 1-3). Mestha teaches the art of color measurement ([0002]) and comparing a measured signal to an expected color signal to produce a color error value ([0010]).
However, neither explicitly teaches “further comprising the step of reducing specular reflection from the workpiece”. 
Koh teaches acquisition of color calibration charts (Abstract); and further comprising the step of reducing specular reflection from the workpiece (reducing noise and specular reflections of the sample) ([0080]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of prior arts to include reducing specular reflection to improve color accuracy in the determination of the true color of the sample (Koh; [0080]).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Bhardwaj et al., 5,580,172 (Bhardwaj), Mestha et al., US 2003/0081214 A1 (Mestha), Koh et al., US 2014/0211022 A1 (Koh), and further in view of Weber et al., US 2010/0165660 A1 (Weber).
Regarding claim 6, Bhardwaj teaches wherein the step of digitally imaging (imaging using video camera 12; wherein the video images are digitized) (Fig. 2; col. 3, lines 36-37 and col. 4, lines 1-3) a workpiece (part 16) (Figs. 2 and 4; col. 4, lines 1-3) under the second set of lighting conditions (wherein the surface of the part 16 can be imaged by video camera 12 in a light box 28 that includes a light source, such as four, twenty-four inch, high output florescent lamps) (Fig. 4; col. 4, lines 30-35). Mestha teaches the art of color measurement ([0002]) and comparing a measured signal to an expected color signal to produce a color error value ([0010]). Koh teaches acquisition of color calibration charts (Abstract); and further comprising the step of reducing specular reflection from the workpiece (reducing noise and specular reflections of the sample) ([0080]).
However, none of them further teaches “the step of using polarized light”.
Weber teaches backlights (Abstract and [0464]); wherein the backlights can be used in light boxes ([0464]); and wherein the lighting devise may provide polarized outputs ([0464]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of prior arts to use polarized light since it increases on-axis brightness, which helps in providing adequate illumination (Weber; [0010-0011]).

Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Bhardwaj et al., 5,580,172 (Bhardwaj), Mestha et al., US 2003/0081214 A1 (Mestha), and further in view of Debevec et al., US 2004/0227948 A1 (Debevec).
Regarding claim 23, Bhardwaj teaches generating a second set of color measurement data from the workpiece (the part 16, which has been painted and run in the machine for a predetermined length of time, is placed in the field of view of the video camera 12; wherein the video camera 12 produces an image of part 16) (Fig. 2; col. 3, lines 62-67). Mestha teaches the art of color measurement ([0002]) and comparing a measured signal to an expected color signal to produce a color error value ([0010]). 
However, neither explicitly teaches “further comprises measuring surface reflectance of the workpiece”.
Debevec teaches a reflectometry apparatus and method that allows the diffuse and specular reflectance parameters of an object to be independently and reliably measured (Abstract); and further comprises measuring surface reflectance of the workpiece (determine reflectance parameters for the surface of an object) (Abstract, [0006], and [0024]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of prior arts to include measuring surface reflectance as in Debevec since it allows for the specular reflectance properties of an object to be estimated reliably, without requiring excessive amounts of data and/or complex equipment (Debevec; [0005]).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J VANCHY JR whose telephone number is (571)270-1193. The examiner can normally be reached Monday - Friday 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Terrell can be reached on (571) 270-3717. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL J VANCHY  JR/Primary Examiner, Art Unit 2666                                                                                                                                                                                                        Michael.Vanchy@uspto.gov